Citation Nr: 1229452	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date of January [redacted], 1976, for the grant of entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to May 1942; he died in January 1976.  The appellant is the Veteran's surviving spouse for VA purposes.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted DIC benefits under the provisions of 38 U.S.C.A. § 1318, effective April 1, 1999.  

In May 2011, the appellant presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In a June 2011 decision, the Board determined that a January 1976 RO decision that denied DIC benefits was final; new and material evidence had not been submitted to reopen a claim for DIC benefits; and an effective date of August 19, 1998, for the grant of the appellant's DIC benefits under the provisions of 38 U.S.C.A. § 1318 was warranted.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran's representative and the Secretary of Veterans Affairs filed with the Court a Joint Motion for Vacatur and Remand as to the portion of the Board's decision that denied an effective date of January [redacted], 1976, for the grant of DIC.  On January 13, 2012, the Court issued an Order which granted the Joint Motion for Vacatur and Remand and remanded the Board's decision only to the extent that it denied an effective date of January [redacted], 1976, for the grant of DIC, directing the Board to comply with its directives therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective October 1, 1978, Congress allowed for DIC benefits in situations where a Veteran had been awarded a total disability evaluation based on service connected disability (TDIU) for 10 years continuously prior to his or her death. 

2.  On August 19, 1998, the appellant filed a motion for clear and unmistakable error (CUE) with a January 1976 rating decision and also sought to reopen her previously denied claim for DIC benefits. 

3.  DIC benefits are authorized for a period of 1 year prior to August 19, 1998.  


CONCLUSIONS OF LAW

The criteria for an effective date of August 19, 1997, for the grant of the appellant's DIC benefits under the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1301, 1310, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.31, 3.114, 3.151, 3.400 (2011), Veterans' Disability Compensation and Survivors' Benefit Act of 1978, Pub. L. No. 95-479, 92 Stat. 1560 (codified as amended in scattered sections of 38 U.S.C.A.). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2002, the appellant was furnished with a VCAA notice letter concerning her claim for DIC benefits.  She was informed of the evidence necessary to establish entitlement to DIC based on service connection for the cause of the Veteran's death.  In a subsequent August 2002 letter, she was informed of the provisions of 38 U.S.C.A. § 1318 that allowed for the payment of DIC in Veterans that are permanently and totally disabled due to service-connected disabilities.  In a March 2011 letter, she was informed of the general factors that are considered when VA assigns effective dates and disability evaluations.  

To the extent that there are any deficiencies in the notice provided to the appellant, the Board observes that the U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court recently reversed that Federal Circuit decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden on VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective VCAA notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the U.S. Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether any defective notice provided to the Veteran resulted in prejudicial error.  In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

During the course of the appeal, the appellant has submitted several statements showing actual knowledge of what is required to establish an earlier effective date.  In her July 2006 notice of disagreement for example, she specifically mentioned 38 C.F.R. § 3.105 which addresses clear and unmistakable error (CUE) in a prior decision and uses that citation in support of her contention that an earlier effective date is warranted based on the Veteran should have been receiving a total disability rating based on individual unemployability (TDIU) for over 10 years prior to his death.  In a later statement dated in April 2011 she specifically cited to 38 C.F.R. § 3.400, the regulation pertaining to the assignment of effective dates.  Likewise, during the May 2011 hearing before the undersigned, the appellant's son reference various provisions of 38 C.F.R. §§ 3.105, 3.400 pertaining to CUE and assignment of effective dates.   

In summary, the Board submits that the above statements and evidence demonstrate the appellant's knowledge of the regulations pertaining to the established of an earlier effective date, and that any notice deficiencies in this matter do not affect the essential fairness of the adjudication.  Furthermore, neither parties to the Joint Motion have indicated any deficiencies with respect to the duties to notify and assist. 

Earlier Effective Date

The appellant believes she is entitled to an effective date of January [redacted], 1976, the date of the Veteran's death, for the payment of DIC benefits under 38 U.S.C.A. § 1318, and not the current effective date of August 19, 1998.  

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits, or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2011).  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2011).  With regard to the effective date assigned for a service-connected death which occurs after the Veteran's separation from service, governing regulation provides that the effective date will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(c)(2) (2011). 

When DIC is granted pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2011).  

The pertinent facts of this case are that the Veteran died on January [redacted], 1976, from squamous cell carcinoma of the left lung with regional and distant metastases.  On January 13, 1976, the appellant applied for DIC benefits.  

In a January 1976 rating decision, the RO denied service connection for the cause of the Veteran's death finding that the Veteran's cause of death was not related to his multiple injuries to the musculoskeletal system.  

Effective October 1, 1978, Congress allowed for DIC benefits in situations where a Veteran had been awarded a TDIU for 10 years continuously prior to his or her death.  

In May 2006, the Board determined that there had been CUE in September 1951 and October 1952 rating decisions.  It granted DIC benefits under the provisions of 38 U.S.C.A. § 1318 finding that at the time of his death, the Veteran would have been hypothetically entitled to receive compensation for service-connected disabilities that were ratable at totally disabling for a continuous period of at least 10 years immediately preceding death.  

In the June 2012 decision, the Board determined that there was no communication from the appellant concerning the matter of DIC until August 19, 1998, when the RO received a statement from the appellant indicating that she "would like to re-open a claim on my now deceased husband."  

The parties to the Joint Motion do not dispute any of the facts set forth herein, but point out that the Board failed to consider 38 C.F.R. § 3.114(a)(3) (2011) in assigning an effective date for the grant of DIC benefits.  

In this case, the appellant's claim was granted based on the theory that at the time of his death the Veteran would have been hypothetically entitled to receive compensation for service-connected disabilities that were ratable at totally disabling for a continuous period of at least 10 years immediately preceding his death, and the appellant would have been entitled to DIC benefits under 38 U.S.C.A. § 1318 at the time she filed to reopen her claim in August 1998.  Additionally, because that claim was reviewed at the request of the appellant more than 1 year after the effective date of the law (October 1, 1978), benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3) (2011).   Here, 1 year prior to the August 19, 1998, claim is August 19, 1997.  Therefore, the effective date for the grant of DIC benefits under 38 U.S.C.A. § 1318 is August 19, 1997.


ORDER

An effective date of August 19, 1997, for the grant of entitlement to Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1318 is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


